OPINION ON REHEARING. Kirby, J. Appellant insists, for rehearing, that the court in its opinion overlooked the fact that four certain tracts of these timber lands, towit: (1) West half of southwest quarter of section 31, township 15 .south, range 11 west; (2) northeast quarter of northwest quarter of section 9, township 16 .south, range 11 west; (3) southeast quarter of the .southeast quarter of section 32, township 15 .south, range 9 west; (4) north half of southeast quarter of northeast quarter of section 8, township 16 south, range 9 west, were conveyed .by the owners to different individuals and by these grantors to the Bradley Lumber 'Company, and that the court’s opinion stating that all the parties to the transaction knew when the timber was .sold’ and conveyances made, that it was situated long distances .from the place of manufacture and must be transported to the mills over log railways to be constructed by the different lumber companies, was not applicable to these particular tracts. The testimony shows, however, that the timber upon these tracts of land was sold and conveyed to different agents of the Bradley Lumber Company purchasing timber, which fact was known to the grantors at the time of the conveyances of it and later by such agents transferred to the lumber company. The first tract was conveyed by McN-abb to O. F. O’Neil as the agent of the company, and Robertson said in his testimony, “I thought it belonged to the Bradley Lumber Company at the time I went to see it. “Messrs. Neal and McNalbb sold it to the Bradley Lumber Company before I got it.” The second tract in case No. 346, Burbridge v. Bradley Lumber Company, was likewise conveyed to said lumber company’s agent, Gorman, the grantor, stated: “I sold O. F. Neal for the Bradley Lumber Company. He told me that. ’ ’ . The third tract in said suit also was sold by Hamilton to the company through T. E. Fike, its agent, and the adjoining forty was sold through C. B. Colvin, also representing the company. Hamilton stated in .his testimony: “I said I sold -one forty to it, Bradley Lumber Company, through Mr. Colvin and -one through Mr. Fike.’.’ The fourth tract was also included in this suit. The testimony shows it was purchased for the Bradley Limber Company and that the grantors thereof knew the fact at the time of the conveyance, and for this tract, the original grantor made a second deed- directly to the lumber company for an -additional consideration in January, 1906.  (4) The -original grantors of these tracts of timber and their grantées since the -conveyance to the Bradley Lumber -Company, are in no better position than if they had conveyed the timber at the time of the sale thereof directly to idle lumber company itself, it being conveyed to the agents -of -said -company by the grantors with knowledge that it was purchased for and to be conveyed to the lumber company. It is insisted that a rehearing should be granted as to the tracts known .as “the Ned McLain timber, ’ ’ in sections 22 and 28, township 15 -south, range 9 west, for the reason -that the testimony shows that the lumber company had built its spurs and cut the timber to within one-quarter -of a mile of some -of these lands; and after three -or four months’ cutting in the spring it took up this spur track and extended its line further south and abandoned operation in the locality of this timber, when it could as well have moved it then as later. It is true the lumber company did have a track constructed sufficiently closetoreach some of this timber in the spring of 1912 and was proceeding to do so, but the testimony shows that because of bad weather conditions, the ground got so soft as to render it impracticable to operate longer there at the time and it moved further down to higher ground. The mill, however, was burned in August and it took nearly ail the remainder of the year to replace it, and the company had begun at the commencement of these -suits another spur lower down -on its road and had reached its location and would have removed it shortly, but for the suits. It had also arranged to exchange some of it with the other lumber companies which were ready and proceeding -to remove it when the suits were filed and thereafter refused to carry out the contract. .  (5) The lumber pompany ceased its operations in the vicinity of these lands that would have included the removal of the timber then, because of unfavorable weather conditions making it impracticable, which was followed shortly by the loss of its mill by fire, which curtailed its activity somewhat in the removal of timber, until the -mill -could be replaced, after which another spur track was constructed to the timber which would have been removed but for the bringing of the -suits, and in view -of these conditions, and considering that the time mentioned in the contract of sale, which the parties contemplated -might be necessary to reach and remove the timber, was not more than one-half expired, we conclude, as 'announced in the first opinion that under the -circumstances tshown to exist relative to these particular lands -the appellee was proceeding with proper dispatch to remove the timber as expeditiously -as possible -within the meaning of the deed-s of conveyance thereof and before the reasonable time given for its removal by said conveyance had expired. All the other matters raised by the motion were disposed of in the former opinion. The motion is accordingly denied.